DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objections (minor informalities)
Claims 1-11, 17, 19-21, 23-26, and 28-50 are currently being examined. Claims 12-16, 18, 22, and 27 were canceled in a Preliminary Amendment.
Claim 17 depends from Claim 16.  However, Claim 16 was canceled in a preliminary amendment.  Claim 17 should show dependency from Claim 1.  Correction is required 
Claims 45 is a duplicate of Claim 28.    Correction is required.  

Specification and Objection
In paragraph [001], the Specification filed December 11, 2020 claims a priority benefit to Provisional Applications 62/655,744 and 62/655,755.  This Application is not entitled to the claim of a priority benefit to the above referenced Provisional Applications.  In that regard, the Specification must be amended to remove the claim of a priority benefit to the above referenced Provisional Applications and indicate that it is a continuation of Application 16/380,892.
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 20, 21, 23-26, and 28-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mountz et al (US Patent Application Publication No. 2006/0210382).
With respect to independent Claim 1, Mountz et al discloses the limitations of independent claim 1 as follows:
A system comprising:	   
a cart comprising:	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numeral 30(cart)
four legs;	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs)
at least one shelf, each shelf attached to each of the legs;	(See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numeral 30(cart), 318(bottom shelf), 326(openings), 328(legs)
the cart having a generally rectangular shape, a width of the cart being longer than a length of the robot, a length of the cart being longer than a length of the robot;	(See Pars. 0022, 0051, 0066; Figs. 1, 3; Ref. Numerals 20(robot), 30(cart), 326(openings), 328(legs)
four wheels, each wheel attached to a different leg at a bottom of the leg, the wheels configured to roll to facilitate movement of the cart; (See Pars. 0022, 0051, 0052; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs), 332(wheels)  and
a robotic dock, the robotic dock comprising four docking receptacles at ninety degree angles from adjacent docking receptacles; and	(See Pars. 0022, 0051 0052, 0054, 0060; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 350(robotic dock), 450(docking receptacles)
a robot comprising:	(See Pars. 0027, 0034, 0035; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)
a sensor; and	(See Pars. 0027, 0034, 0035, 0040, 0062, 0063; Figs. 1, 2A, 2B, 4A; Ref. Numerals 20(robot), 140(position sensor), 460(docking sensor)
a docking module, the docking module comprising retractable docking pins, each retractable docking pin configured, when extended upward, to mate with a corresponding docking receptacle, thereby securing the robot to a bottom shelf of the cart.  	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 318(bottom shelf), 420(docking pins), 450(docking receptacles)

With respect to Claim 2, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Mountz et al discloses as follows:
The system of claim 1, wherein the robotic dock has a robotic dock height that is configured to approximately match a docking module height of the docking module.  (See Pars. 0022, 0051; Figs. 1, 3; Ref. Numeral 20(robot), 30(cart), 110(docking module), 326(openings), 328(legs), 350(robotic dock)

With respect to Claim 3, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Mountz et al discloses:
The system of claim 1, wherein at least one shelf is removably attached to at least one leg.  (See Pars. 0022, 0049, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 318(base shelf), 326(openings), 328(legs)

With respect to Claim 4, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 4, Mountz et al discloses:
The system of claim 1, the cart comprising four shelves.  	(See Pars. 0022, 0049, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)

With respect to Claim 5, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 5, Mountz et al discloses:
The system of claim 1, wherein the robot is symmetric about a central axis.  (See Pars. 0027, 0034, 0035, 0066; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)

With respect to Claim 6, which ultimately depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 and Claim 5 which are incorporated herein by reference.  With respect to Claim 6, Mountz et al discloses:
The system of claim 5, wherein the robot has a horizontal cross section that is one or more of generally circular and generally square. 	(See Pars. 0027, 0034, 0035, 0066; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)

With respect to Claim 7, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 7, Mountz et al discloses:
The system of claim 1, wherein the cart comprises at least one substantially square shelf.  (See Pars. 0022, 0049, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)

With respect to Claim 8, which ultimately depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.  With respect to Claim 8, Mountz et al discloses:
The system of claim 4, wherein the cart comprises four substantially square shelves.  (See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)

With respect to Claim 9, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 9, Mountz et al discloses:
The system of claim 1, wherein the robotic dock is attached to the bottom shelf.  (See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(bottom shelf), 326(openings), 328(legs)  

With respect to Claim 10, which ultimately depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 and Claim 9 which are incorporated herein by reference.  With respect to Claim 10, Mountz et al discloses:
The system of claim 9, wherein the robotic dock is attached to a bottom side of a bottom shelf.  	(See Pars. 0022, 0049, 0051 0052, 0054, 0060; Figs. 1, 3, 4A, 4B, 5G; Ref. Numerals 20(robot), 30(cart), 318(bottom shelf), 350(robotic dock), 450(docking receptacles)   
 
With respect to Claim 11, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 11, Mountz et al discloses:
The system of claim 1, wherein the bottom shelf has a height greater than a height of the robot.  	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numerals 20(robot), 30(cart), 110(docking module), 318(bottom shelf), 326(openings), 328(legs), 350(robotic dock)

With respect to Claim 20, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 20, Mountz et al discloses:
The system of claim 1, wherein the robot connects to the cart by entering an opening between any two adjacent legs.  	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numerals 20(robot), 30(cart), 326(openings), 328(legs)

With respect to Claim 21, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 21, Mountz et al discloses:
The system of claim 1, wherein the robot connects to the cart in each of four orthogonal configurations.  	(See Pars. 0022, 0051; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 110(docking module), 326(openings), 328(legs), 350(robotic dock), 420(docking pins), 450(receptacles)

With respect to Claim 23, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 23, Mountz et al discloses:
The system of claim 1, wherein the robot connects to the cart in each of four orthogonal configurations with the cart in a same position.  	(See Pars. 0022, 0039, 0044, 0051, 0081; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 110(docking module), 326(openings), 328(legs), 350(robotic dock), 420(docking pins), 450(receptacles)

With respect to Claim 24, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 24, Mountz et al discloses:
The system of claim 1, wherein the robot while carrying the cart is configured to change direction in a tight space, wherein a tight space is defined as a space having a dimension less than approximately 1.5 times a length of the cart side. (See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to Claim 25, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 25, Mountz et al discloses:
The system of claim 1, wherein one or more of the robot and the cart is configured to efficiently transfer the cart in a tight space, wherein a tight space is defined as a space having a dimension less than approximately 1.5 times a length of the cart side.  (See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to Claim 26, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 26, Mountz et al discloses:
The system of claim 1, wherein one or more of the robot and the cart is configured so that the robot can turn around without having to rotate the cart.  (See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to Claim 28, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 28, Mountz et al discloses:
The system of claim 1, wherein the robot can disengage from the cart, turn, and then re-engage with the cart.	(See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to independent Claim 29, Mountz et al discloses the limitations of independent claim 29 as follows:
A system comprising:	   
a cart comprising:	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numeral 30(cart)
four legs; (See Pars. 0022, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs)
four substantially square shelves, each shelf attached to each of the legs;	(See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)
the cart having a generally rectangular shape, a width of the cart being longer than a length of the robot, a length of the cart being longer than a length of the robot;	(See Pars. 0022, 0051, 0066; Figs. 1, 3; Ref. Numerals 20(robot), 30(cart), 326(openings), 328(legs)
four wheels, each wheel attached to a different leg at a bottom of the leg, the wheels configured to roll to facilitate movement of the cart; (See Pars. 0022, 0051, 0052; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs), 332(wheels)  and
a robotic dock attached to a bottom side of a bottom shelf, the robotic dock comprising four docking receptacles at ninety degree angles from adjacent docking receptacles,  (See Pars. 0022, 0051 0052, 0054, 0060; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 318(bottom shelf), 350(robotic dock), 450(docking receptacles) 
the bottom shelf having a bottom shelf height greater than a robot height of the robot; (See Pars. 0022, 0051; Figs. 1, 3; Ref. Numerals 20(robot), 30(cart), 110(docking module), 318(bottom shelf), 326(openings), 328(legs), 350(robotic dock)  and
a robot comprising:	(See Pars. 0027, 0034, 0035; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)
a sensor; and	(See Pars. 0027, 0034, 0035, 0040, 0062, 0063; Figs. 1, 2A, 2B, 4A; Ref. Numerals 20(robot), 140(position sensor), 460(docking sensor)
a docking module, the docking module comprising retractable docking pins, each retractable docking pin configured, when extended upward, to mate with a corresponding docking receptacle, thereby securing the robot to the bottom shelf of the cart,	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 318(bottom shelf), 420(docking pins), 450(docking receptacles)
the docking module having a docking module height that is configured to approximately match a robotic dock height of the robotic dock,	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numeral 20(robot), 30(cart), 110(docking module), 326(openings), 328(legs), 350(robotic dock)
the robot having a horizontal cross section that is one or more of generally circular and generally square.	(See Pars. 0027, 0034, 0035, 0066; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)

With respect to independent Claim 30, Mountz et al discloses the limitations of independent claim 30 as follows:
A method for efficient robotic reversal of direction while carrying a cart, comprising:	   
by a robot comprising a sensor, 	(See Pars. 0027, 0034, 0035, 0040, 0062, 0063; Figs. 1, 2A, 2B, 4A; Ref. Numerals 20(robot), 140(position sensor), 460(docking sensor)
the robot further comprising a docking module,	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)
the docking module comprising retractable docking pins,	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)
driving in a first direction while the robot is attached to a cart, the cart comprising:	(See Pars. 0031, 0044-0046, 0081-0084; Figs. 1, 3, 4A, 4B, 7A-7H; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "first axis"(first direction)
four legs;	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs)
at least one shelf, each shelf attached to each of the legs;	(See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)
four wheels, each wheel attached to a different leg at a bottom of the leg, the wheels configured to roll to facilitate movement of the cart; (See Pars. 0022, 0051, 0052; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs), 332(wheels)  and
a robotic dock attached to a bottom side of a bottom shelf, the robotic dock comprising four docking receptacles at ninety degree angles from adjacent docking receptacles,	(See Pars. 0022, 0051 0052, 0054, 0060; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 350(robotic dock), 450(docking receptacles)
each docking receptacle configured to mate with a corresponding docking pin, thereby securing the robot to the cart;	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)
by the robot, using the robotic sensor, detecting that the robot is in a proper location under the cart;  (See Pars. 0027, 0034, 0035, 0040, 0062, 0063; Figs. 1, 2A, 2B, 4A; Ref. Numerals 20(robot), 140(position sensor), 460(docking sensor)
by the robot, stopping under the cart at the proper location;  (See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)
by the robot, lowering the docking pins down into the docking module and away from the docking receptacles of the robotic dock, thereby detaching the robot from the cart;	(See Pars. 0031, 0044-0046; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "undock"(lowering docking pins)
by the robot, rotating under the cart to point the robot to travel in a second direction;	(See Pars. 0031, 0039, 0044-0046, 0081-0084; Figs. 1, 3, 4A, 4B,7A-7H; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles) 
by the robot, raising the docking pins into an engaged position in alignment with the corresponding docking receptacles, thereby securing the robot to the bottom shelf and thereby securing the robot to the cart; (See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)  and
by the robot, driving in the second direction while the robot is attached to the cart.  (See Pars. 0031, 0044-0046, 0081-0084; Figs. 1, 3, 4A, 4B, 7A-7H; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "second axis"(second direction)

With respect to Claim 31, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.   With respect to Claim 31, Mountz et al discloses as follows:
The method of claim 30, the second direction comprising an approximate reverse of the first direction.  	(See Pars. 0031, 0044-0046, 0081-0084; Figs. 1, 3, 4A, 4B, 7A-7H; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "second axis"(second direction)

With respect to Claim 32, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30, which are incorporated herein by reference.  With respect to Claim 32, Mountz et al discloses:
The method of claim 30, the second direction comprising a direction at an approximately 90 degree angle to the first direction.  (See Pars. 0031, 0044-0046, 0081-0084; Figs. 1, 3, 4A, 4B, 7A-7H; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "second axis"(second direction)

With respect to Claim 33, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 33, Mountz et al discloses:
The method of claim 30, wherein the step of driving in the first direction comprises driving to the end of a space.  (See Pars. 0031, 0044-0046, 0081-0084; Figs. 1, 3, 4A, 4B, 7A-7H; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "second axis"(second direction)

With respect to Claim 34, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 34, Mountz et al discloses:
The method of claim 30, wherein the step of driving in the first direction comprises driving to the end of a tight space, wherein a tight space is defined as a space having a dimension less than approximately 1.5 times a length of the cart side.  (See Pars. 0039, 0044, 0081; Ref. Numerals 20(robot), 30(cart)

With respect to Claim 35, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 35, Mountz et al discloses:
The method of claim 30, wherein the step of driving in the second direction comprises driving out of a tight space, wherein a tight space is defined as a space having a dimension less than approximately 1.5 times a length of the cart side.  	(See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)  

With respect to Claim 36, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 36, Mountz et al discloses:
The method of claim 30, wherein the robot is symmetric about a central axis. (See Pars. 0027, 0034, 0035, 0066; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)
 
With respect to Claim 37, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 37, Mountz et al discloses:
The method of claim 30, wherein the robot has a horizontal cross section that is one or more of generally circular and generally square.  	(See Pars. 0027, 0034, 0035, 0066; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)

With respect to Claim 38, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 38, Mountz et al discloses:
The method of claim 30, wherein the cart comprises at least one substantially square shelf.  	(See Pars. 0022, 0049, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)

With respect to Claim 39, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 39, Mountz et al discloses:
The method of claim 30, wherein the cart comprises four substantially square shelves. (See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)

With respect to Claim 40, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 40, Mountz et al discloses:
The method of claim 30, wherein the robotic dock is attached to a bottom shelf.  (See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(bottom shelf), 326(openings), 328(legs)

With respect to Claim 41, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 41, Mountz et al discloses:
The method of claim 30, wherein the robotic dock is attached to a bottom side of a bottom shelf.  (See Pars. 0022, 0049, 0051 0052, 0054, 0060; Figs. 1, 3, 4A, 4B, 5G; Ref. Numerals 20(robot), 30(cart), 318(bottom shelf), 350(robotic dock), 450(docking receptacles)   

With respect to Claim 42, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 42, Mountz et al discloses:
The method of claim 1 [claim 30], wherein the robot while carrying the cart is configured to change direction in a tight space, wherein a tight space is defined as a space having a dimension less than approximately 1.5 times a length of the cart side.  (See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to Claim 43, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 43, Mountz et al discloses:
The method of claim 1 [claim 30], wherein one or more of the robot and the cart is configured to efficiently transfer the cart in a tight space, wherein a tight space is defined as a space having a dimension less than approximately 1.5 times a length of the cart side.  (See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to Claim 44, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 44, Mountz et al discloses:
The method of claim 1 [claim 30], wherein one or more of the robot and the cart is configured so that the robot can turn around without having to rotate the cart. (See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to Claim 45, which depends from independent claim 30, Mountz et al teaches all of the limitations of Claim 30 which are incorporated herein by reference.  With respect to Claim 45, Mountz et al discloses:
The system of claim 1 [The method of Claim 30], wherein the robot can disengage from the cart, turn, and then re-engage with the cart.	(See Pars. 0039, 0044, 0081); Ref. Numerals 20(robot), 30(cart)

With respect to independent Claim 46, Mountz et al discloses the limitations of independent claim 46 as follows:
A method for efficient robotic cart transfer, comprising:	   
by a robot comprising a sensor,	(See Pars. 0027, 0034, 0035, 0040, 0062, 0063; Figs. 1, 2A, 2B, 4A; Ref. Numerals 20(robot), 140(position sensor), 460(docking sensor)
the robot further comprising a docking module,	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)
the docking module comprising retractable docking pins,	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)
driving in a direction while the robot is attached to a first cart, the first cart comprising:	(See Pars. 0031, 0044-0046, 0081-0084; Figs. 1, 3, 4A, 4B, 7A-7H; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "first axis"(first direction)
four legs;	(See Pars. 0022, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs)
at least one shelf, each shelf attached to each of the legs;	(See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)
four wheels, each wheel attached to a different leg at a bottom of the leg, the wheels configured to roll to facilitate movement of the cart; and	(See Pars. 0022, 0051, 0052; Figs. 1, 3; Ref. Numerals 30(cart), 326(openings), 328(legs), 332(wheels)
a robotic dock attached to a bottom side of a bottom shelf, the robotic dock comprising four docking receptacles at ninety degree angles from adjacent docking receptacles,	(See Pars. 0022, 0051 0052, 0054, 0060; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 350(robotic dock), 450(docking receptacles)
each docking receptacle configured to mate with a corresponding docking pin, thereby securing the robot to the first cart;	(See Pars. 0027, 0034, 0035, 0039, 0042, 0043, 0055-0057, 0060; Figs. 1, 2A, 2B, 4A, 4B; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)
detecting, by the robot, using the robotic sensor, that the robot is in a proper location at an end of a line of second carts;	(See Pars. 0027, 0034, 0035, 0040, 0062, 0063; Figs. 1, 2A, 2B, 4A; Ref. Numerals 20(robot), 140(position sensor), 460(docking sensor)
stopping, by the robot, at the proper location;	(See Pars. 0027, 0034, 0035, 0039, 0042-0046, 0055-0057, 0060, 0081-0084; Figs. 1, 2A, 2B, 4A, 4B, ,7A-7H; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)  
lowering the docking pins down into the docking module and away from the docking receptacles of the robotic dock, thereby detaching the robot from the first cart; and	(See Pars. 0031, 0044-0046; Figs. 1, 3, 4A, 4B; Ref. Numerals 20(robot), 30(cart), 110(docking module), 420(docking pins), 450(docking receptacles), "undock"(lowering docking pins)
driving forward, by the robot in the direction, passing under the line of second carts.  (See Pars. 0027, 0034, 0035, 0039, 0042-0046, 0055-0057, 0060, 0081-0084; Figs. 1, 2A, 2B, 4A, 4B, ,7A-7H; Ref. Numerals 20(robot), 110(docking module), 420(docking pins), 450(docking receptacles)  

With respect to Claim 47, which depends from independent claim 46, Mountz et al teaches all of the limitations of Claim 46 which are incorporated herein by reference.   With respect to Claim 47, Mountz et al discloses as follows:
The method of claim 46, wherein the robot is symmetric about a central axis.  (See Pars. 0027, 0034, 0035, 0066; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)

With respect to Claim 48, which depends from independent claim 46, Mountz et al teaches all of the limitations of Claim 46 which are incorporated herein by reference.   With respect to Claim 48, Mountz et al discloses as follows:
The method of claim 46, wherein the robot has a horizontal cross section that is one or more of generally circular and generally square.  	(See Pars. 0027, 0034, 0035, 0066; Figs. 1, 2A, 2B; Ref. Numeral 20(robot)

With respect to Claim 49, which depends from independent claim 46, Mountz et al teaches all of the limitations of Claim 46 which are incorporated herein by reference.   With respect to Claim 49, Mountz et al discloses as follows:
The method of claim 46, wherein the cart comprises at least one substantially square shelf.  	(See Pars. 0022, 0049, 0051; Figs. 1, 3; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)

With respect to Claim 50, which depends from independent claim 46, Mountz et al teaches all of the limitations of Claim 46 which are incorporated herein by reference.   With respect to Claim 50, Mountz et al discloses as follows:
The method of claim 46, wherein the cart comprises four substantially square shelves.  (See Pars. 0022, 0048, 0049, 0051; Figs. 1, 3, 5G; Ref. Numerals 30(cart), 318(base shelf), 322(shelves), 326(openings), 328(legs)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mountz et al, in view of Brazeau (US Patent No. 9,952,589). 
With respect to Claim 17, which ultimately depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference. Mountz et al, however, does not disclose the limitation of Claim 17 related to an IR signal being detectable by the robotic sensor.  With respect to that limitation, Brazeau teaches the following:
The system of claim 16, wherein the IR signal is detectable by the robotic sensor.  (See Col. 17, Lines 27-29; Col. 18, Lines 27-55; and Col. 29, Lines 31-42; Figs. 7, 8; Ref. Numerals 700(robot), 708(sensor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Mountz et al with the teachings of Brazeau to have a robotic sensor with the capability to detect an IR signal for detecting obstructions, for navigating the robot, and for locating various structures or markers.  A person with skill in the art would be motivated to incorporate the teachings of Brazeau because they are a known work in the same field of endeavor (ie, using a robot to transport a cart and which has a sensor capable to detect an IR signal) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 19, which depends from independent claim 1, Mountz et al teaches all of the limitations of Claim 1 which are incorporated herein by reference. Mountz et al, however, does not disclose the limitation of Claim 19 related to the robotic sensor comprising an IR sensor.  With respect to that limitation, Brazeau teaches the following:
The system of claim 1, wherein the robotic sensor comprises an infrared (IR) sensor.    (See Col. 17, Lines 27-29; Col. 18, Lines 27-55; and Col. 29, Lines 31-42; Figs. 7, 8; Ref. Numerals 700(robot), 708(sensor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Mountz et al with the teachings of Brazeau to have a robotic sensor that comprises an IR sensor for detecting obstructions, for navigating the robot, and for locating various structures or markers.  A person with skill in the art would be motivated to incorporate the teachings of Brazeau because they are a known work in the same field of endeavor (ie, using a robot to transport a cart and which has a sensor comprising an IR sensor) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 3, 2022